Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 1 of 15 PageID# 127



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                     Richmond Division


 REGGIE DONNELL SAUNDERS,

        Petitioner,

                                                       Civil Action No. 3:19CV946-HEH


 HAROLD W.CLARKE,

        Respondent.

                               MEMORANDUM OPINION
                                 (Denying § 2254 Petition)

        Reggie D. Saunders, a Virginia state prisoner proceeding pro se, brings this

 petition pursuant to 28 U.S.C. § 2254("§ 2254 Petition," ECF No. 1), challenging his

 conviction in the Circuit Court of the City of Virginia Beach, Virginia (hereinafter,

 "Circuit Court"). His § 2254 Petition form lists two grounds and he labels the second,

 "Procedural Due Process." {See ECF No. 1 at 6.) However, upon the Court's review of

 the § 2254 Petition, it appears that Saunders truly only raises one claim for relief.

 Saunders argues entitlement to relief based upon the following:

        Claim One: Counsel rendered ineffective assistance when he "fail[ed] to raise an
                   objection to a clear and indisputable error" in Saunders's presentence
                   report which "prejudiced the outcome of his sentence." {Id. at 5.)
                   Counsel failed to object to the error in the presentence report that
                   stated, "that he was found guilty of two [possession with intent to
                   distribute]" counts and had counsel addressed the error, Saunders
                   would have received a lower sentence. (ECF No. 1-1 at 5.)

        Respondent moves to dismiss on the ground that Saunders's claim is procedurally

 defaulted and barred from review here, and, in the alternative, lacks merit. Despite the

 provision ofRoseboro notice, and receiving an extension oftime on June 16, 2020,
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 2 of 15 PageID# 128




Saunders has not filed a response. For the reasons set forth below,the Motion to Dismiss

(ECF No. 15) will be granted.

                            I.     PROCEDURAL HISTORY

       Saunders's claim as alleged is difficult to follow. The Court of Appeals of

 Virginia aptly summarized the procedural history in the Circuit Court prior to Saunders's

 appeal and its opinion helps provide some context for his claim here:

               On July 2, 2015, detectives with the City of Virginia Beach Police
       Department observed the appellant engage in what appeared to be a series of
       drug transactions. When the police approached the appellant as he sat in the
       car, they saw two bags of pills in his lap and found an additional bag of pills
       in his pocket. After being advised of his rights, the appellant admitted that
        he was selling prescription medications.
               Subsequently, an indictment was issued charging the appellant with
        possession ofoxycodone with intent to distribute in violation ofCode § 18.2-
        248. The single indictment contained two generic, identically worded
        counts. The appellant agreed to plead guilty to both offenses. The parties
        stipulated to the discovery ofthe three bags ofpills in the appellant's lap and
        in his pocket. The certificate of analysis reflected that one of the bags
        contained oxycodone,the second bag contained a mixture ofoxycodone and
        acetaminophen, and the third contained alprazolam.
               The appellant was convicted of both counts of possessing oxycodone
        with intent to distribute. He was also convicted of distributing alprazolam
        and distributing a controlled substance within 1000 feet of a school.^ All
        convictions were based upon the appellant's guilty pleas.
               The circuit court sentenced the appellant to sixteen years in prison for
        each count of possession of oxycodone with intent to distribute. He was
        sentenced to five years in prison for distribution of alprazolam and an
        additional five years for distribution of a controlled substance within 1000
        feet ofa school. The court ordered all sentences to run concurrently. It stated
        that the "total sentence imposed is [sixteen] years," and it suspended "all but
        [eight] years."
                                          II. ANALYSIS
               Both parties agree that the appellant's conviction and sentence for two
        counts of possession of oxycodone with intent to distribute violates the
        constitutional prohibition against double jeopardy on the facts of this case.

       'The appellant does not challenge these two convictions on appeal.

                                               2
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 3 of 15 PageID# 129




      They disagree, however, regarding the proper remedy for the double
      jeopardy violation.
            Under settled principles, an appellate court may not accept even
      formal concessions of law without independently confirming their
      correctness.^ Logan v. Commonwealth, 47 Va. App. 168, 172, 622 S.E.2d
      771,773(2005){en banc);see Jones v. Commonwealth,293 Va. 29,59 n.27,
      795 S.E.2d 705,723 n.27, cert, denied,86 U.S.L.W.3149(U.S. Oct.2,2017)
      (No. 16-1337). Consequently, even though the parties agree that a double
      jeopardy violation occurred, we examine both the double jeopardy issue and
      the appropriate remedy.
                                     A. Standard of Review
            The appellate court reviews de novo a claim that multiple punishments
      have been imposed for the same offense in violation ofthe Double Jeopardy
      Clause. Lawlor v. Commonwealth, 285 Va. 187, 227, 738 S.E.2d 847, 870
      (2013). The same de novo standard applies to review of determinations
      involving the interpretation of mandatory and discretionary sentencing
      statutes. See Woodard v. Commonwealth,287 Va. 276,280,754 S.E.2d 309,
      311 (2014).
                                B. Double Jeopardy Violation
             The Fifth Amendment of the United States Constitution protects a
      defendant against double jeopardy. See, e.g., Payne v. Commonwealth,257
      Va.216,227,509 S.E.2d 293, 300(1999). "In a single-trial setting,'the role
      of the constitutional guarantee is limited to assuring that the [circuit] court
      does not exceed its legislative authorization by imposing multiple
      punishments for the same offense." Blythe v. Commonwealth,222 Va. 722,
      725,284 S.E.2d 796,798(1981)(quoting Brown v. Ohio,432 U.S. 161, 165
      (1977)), quoted with approval in Johnson v. Commonwealth, 292 Va. 738,
      741,793 S.E.2d 321,322-23(2016). In this context,"the same offense" can
      include multiple counts of identical offenses arising from the same facts as
      well as convictions for a greater offense and a lesser-included offense that
      arise out of the same facts. See, e.g.. Commonwealth v. Hudgins, 269 Va.
      602,605,611 S.E.2d 362, 364(2005).
              The appellant argues that in the context of the facts of this case, his
       conviction and sentence for two counts ofpossession with intent to distribute
       violates the prohibition against double jeopardy. The Commonwealth

      ^ Nevertheless, such concession of law, made in this case by both the
      Commonwealth's Attomey and the Attomey General, embody the ethical duties
      expected of legal advocates for the Commonwealth and are held in high esteem.
      See, e.g., Stephens v. Commonwealth, 21A Va. 157, 161, 645 S.E.2d 276, 277
      (2007)(recognizing the appropriateness of a concession by the Commonwealth);
       Jones V. Commonwealth, 28 Va. App. 44, 447, 506 S.E.2d 27, 29(1998)(noting
       the Attomey General's "candidQ conce[ssion]" on a point oflaw); see also Va. R.
       ofProf1 Conduct 3.3("Candor Toward The Tribunal"). The Court appreciates the
       candor of both counsel for the Commonwealth.
                                             3
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 4 of 15 PageID# 130




      candidly agrees. The Commonwealth also takes the position that the
      appellant did not waive his right to assert the double jeopardy challenge by
      pleading guilty. Our independent analysis leads us to the same conclusion.

             Under United States Supreme Court precedent, a double jeopardy
      claim survives a guilty plea if it is obvious from the "indictment[] and the
      existing record" that the second offense "'is one [that] the State may not
      constitutionally prosecute.'" United States v. Broce, 488U.S. 563, 515-76
      (1989) (quoting Menna v. New York, 423 U.S. 61, 62 n.2 (1975) {per
      curiam)); see United States v. Brown, 155 F.3d 431,434(4th Cir. 1998);see
      also Broce, 488 U.S. at 575 ("[WJhere the State is precluded by the United
      States Constitution from haling a defendant into court on a charge, ... a
      conviction on that charge [must] be set aside even if the conviction was
      entered pursuant to a counseled plea of guilty.")(quoting Menna, 423 U.S.
      at 62)). In the context of cases involving both multiple prosecutions and
      multiple punishments rendered in a single prosecution, a guilty plea does not
      bar a challenge on double jeopardy grounds where "the claim is that the
      [Commonwealth] may not convict [the defendant] no matter how validly his
      factual guilt is established." Menna,423 U.S. at 62 n.2; see Kaiser v. United
      States, 489 U.S. 1002(1989)(vacating and remanding in light ofBroce in a
      case involving multiple punishments in a single prosecution in which the
      Court of Appeals had held that no double jeopardy violation occurred), on
      remand,893 F.2d 1300,1302-03,1306-07(11th Cir. 1990)(applying
      and Menna to hold that a double jeopardy violation occurred in the single
      prosecution).
             In the case of multiple convictions for possession of the same
      controlled substance, case law holds that multiple punishments for such
      convictions violate the Double Jeopardy Clause if the acts of possession are
      not "sufficiently differentiated by time, location, or intended purpose."
      Peake v. Commonwealth, 46 Va. App. 35, 41, 614 S.E.2d 672, 676 (2005)
      (quoting Commonwealth v. Rabb,125 N.E.2d 1036, 1043(Mass. 2000)). In
      Lane v. Commonwealth, 51 Va. App. 565, 659 S.E.2d 553 (2008), for
       example, police approached the defendant outside his residence near the
       attached garage. Id. at 569,659 S.E.2d at 554-55. They found two different
       bags ofoxycodone tablets in different pockets ofthe clothing he was wearing
       and a bottle of liquid oxycodone in the garage. Id. On these facts, the Court
       held that the defendant could be convicted and punished for only one count
       of possession with intent to distribute oxycodone because the evidence
       established only a single general intent with regard to the different containers
       ofthe illegal drug. Id. at 578-82,659 S.E.2d at 559-61.
             In the appellant's case, counts one and two of the indictment contain
       generic, identically worded language charging him with possession of
       oxycodone with the intent to distribute it. Other than naming the appellant,
       the substance, and the date of the offense, each count recites only the
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 5 of 15 PageID# 131




      language ofthe statute. The stipulation offacts and attachments reflect only
      that the appellant was found with two bags of oxycodone in his physical
      possession and that he admitted that he was selling prescription medications.
      Thus,in the appellant's case, like in Lane,the evidence does not differentiate
      between the two bags of oxycodone by time, location, or intended purpose.
      Id. As a result, the face of the record makes clear that a second offense did
      not occur and that the appellant's conviction and sentence for the second
      count of possession with intent to distribute violates double jeopardy
      principles. See Ali, 280 Va. at 669—71, 701 S.E.2d at 67-68. In the face of
      this clear, substantial, and material error,the ends ofjustice exception to Rule
      5A:18 applies, and the appellant's entry of guilty pleas does not constitute a
      waiver of his right to challenge the clear double jeopardy violation. See
      Broce,488 U.S. at 575-76; Menna,423 U.S. at 62 n.2.
                                  C.   Proper Remedy
            The parties disagree over the proper remedy to be applied in this case.
      The appellant argues that he is entitled, at a minimum,to have one conviction
      vacated and the other remanded for resentencing. He suggests that his prior
      sentence was based on a sentencing guidelines calculation that is no longer
      accurate and that his having been "sentenc[ed] on overstated, higher-than-
      proper guidelines" resulted in "a violation of his constitutional right to
      'fundamental fairness' under the Fourteenth Amendment."
             In the case of multiple convictions and punishments for "the same
      offense" in violation of the constitutional prohibition against double
      jeopardy, "the excess conviction[] ... and the related sentence[][must be]
      vacated" while the original or primary "conviction and sentence" are "le[fl]
      in place." See Buchanan v. Commonwealth, 238 Va. 389, 415, 384 S.E.2d
      757,772-73(1989)(citing Morris v. Commonwealth,228 Va. 206,209,321
      S.E.2d 633, 634-35 (1984)). In a case in which a defendant is convicted of
      a lesser-included offense and a greater offense in a single trial, the proper
      remedy is to vacate the conviction and sentence for the lesser-included
       offense. See id. at 415,384 S.E.2d at 772; of. Clagett v. Commonwealth,252
       Va. 79,95-96,472 S.E.2d 263, 272-73(1996)(citing Buchanan to vacate a
       conviction for capital murder based on multiple homicides, which the Court
       characterized as being "of equal magnitude" but "derivative" of several
       convictions for capital murder during the commission of robbery). Where
       the convictions rendered in a single proceeding are for identical offenses with
       identical punishments, it makes no difference which conviction and sentence
       are vacated. Cf. Clagett, 252 Va. at 95-96, 472 S.E.2d at 272; Buchanan,
       238 Va. at 415,384 S.E.2d at 772-73.
              In this case, the convictions are for identical offenses, but due to the
       language of the sentencing order, we are unable to discern from the record,
       because of the way the suspended time was pronounced, whether the
       punishments are identical. The final order sentenced the appellant to sixteen
       years in prison for each count of possessing oxycodone with the intent to
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 6 of 15 PageID# 132




      distribute it. It also sentenced him to five years in prison for distribution of
      alprazolam and an additional five years for distribution of a controlled
      substance within 1000 feet ofa school. It then provided that all the sentences
      would run concurrently and suspended "all but[eight] years." The order does
      not explain whether or, if so, how the suspended time was apportioned
      among the various sentences. In keeping with the principles set out above,
      the manner of apportionment of the suspended time may impact which
      conviction should be vacated. See Buchanan, 238 Va. at 415,384 S.E.2d at
      772. Accordingly, we remand to the circuit court for clarification of the
      action it took at sentencing with regard to this suspended time. See Code
      § 8.01—428(B); Tatum v. Commonwealth, 17 Va. App. 585, 592-93, 440
      S.E.2d 133, 138 (1994). We note that the court's authority is limited to
      correcting the record to reflect "'judicial action which has actually been
      taken ... at the proper time,"' as opposed to action "[the court] might have
      [takenf but did not. Davis v. Mullins, 251 Va. 141, 149-50,466 S.E.2d 90,
      94 (1996)(emphasis added)(quoting Council v. Commonwealth, 198 Va.
      288, 292, 94 S.E.2d 245, 248 (1956)). The circuit court should then apply
      the legal principles set out above to vacate the appropriate duplicate
       conviction and related sentence.
             Regarding whether the appellant is entitled on remand to resentencing
       on the remaining conviction due to the impact that vacating the second
       conviction and sentence would have on the related sentencing guidelines
       calculation, the decision in Woodward v. Commonwealth, 287 Va. 276,754
       S.E.2d 309(2014), dictates that the appellant is not entitled to be resentenced.
              The defendant in Woodward was convicted of the felony sale of a
       controlled substance, felony possession ofa controlled substance with intent
       to distribute it, and felony murder resulting from the death of the person to
       whom the defendant sold the controlled substance. Id. at 728,754 S.E.2d at
       310. The parties disputed the proper way to calculate the sentencing
       guidelines for the offenses. Id. The defendant argued that they should be
       based on the felony sale as the primary offense. Id. at 278, 754 S.E.2d at
       310-11. The Commonwealth asserted that the felony murder conviction
       should be primary. Id. at 278,754 S.E.2d at 311. The trial court pronounced
       a sentence that fell in the range between the two calculations. Id. at 279,754
       S.E.2dat311.
              The defendant successfully challenged the felony murder conviction
       on appeal. Id. He argued that, as a result, he was entitled to a remand for
       resentencing for the remaining convictions because, on remand, "the
       sentencing guidelines w[ould] be different than during the first sentencing
       hearing." Id. at 281, 754 S.E.2d at 312. The Supreme Court of Virginia
       disagreed, holding that the defendant was not entitled to remand for
       resentencing on the remaining convictions despite the reversal of his felony
       murder conviction. Id. at 281-82,754 S.E.2d at 312-13. The Supreme Court
       pointed to the fact that the sentencing guidelines are "discretionary" rather
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 7 of 15 PageID# 133




       than "mandatory." Id. at 281, 754 S.E.2d at 312(quoting West v. Dir. ofthe
       Dep't ofCorr., 273 Va. 56, 65, 639 S.E.2d 190, 196 (2007)). It reasoned
       that, by definition, no prejudice could exist because the statutory scheme
       expressly provides that the manner of application of the guidelines or the
       failure to follow them "shall not be reviewable on appeal" or serve as "the
       basis of any other post-conviction relief." Id. at 281-82 & n.2, 754 S.E.2d
       at 312& n.2(quoting Code § 192.-298.01(F)). The Court concluded that the
       defendant was "not entitled to seek relief through a new sentencing
       proceeding because of the fact that the sentencing guidelines with a felony
       murder conviction would be different than the sentencing guidelines without
       a felony murder conviction." Id. at 282, 754 S.E.2d at 312. Compare id. at
       281-82, 754 S.E.2d at 312-13 (addressing the wholly discretionary
       sentencing guidelines), with Graves v. Commonwealth,...2017 Va. LEXIS
       146, at *15 (2017)(addressing mandatory, statutorily prescribed sentencing
       ranges and holding that in the case of a sentence fixed in violation of a
       mandatory range,the defendant is entitled to a new sentencing hearing unless
       "only [one] sentence [is] available.").
              In this case, like in Woodard, the appellant is not entitled to a new
       sentencing proceeding simply because the discretionary sentencing
       guidelines calculations that result from including two convictions for
       possession with the intent to distribute oxycodone would be different than
       the guidelines calculations resulting from the inclusion of only one such
       conviction.
                                   III. CONCLUSION
              We hold that the appellant's conviction and sentence for two counts
       ofpossession ofoxycodone with intent to distribute it violated the prohibition
       against double jeopardy. Based on the record before us, however, we are
       unable to determine which conviction and related sentence should be
       vacated. Consequently, we remand to the trial court with instructions only
       to clarify how much active and suspended time it imposed on the appellant's
       convictions for possession of oxycodone with the intent to distribute it and
       to vacate one of the two convictions and the corresponding sentence based
       on the legal principles set out in this opinion.

(ECF No. 17-3 at 2-11 (alterations in original)(first and fifth omission added).) After

 the Court of Appeals of Virginia reversed in part and remanded,the Supreme Court of

 Virginia refused Saunders's petition for appeal. (See ECF No. 1 at 2.)

       On October 25,2018,the Circuit Court entered an amended Sentencing Order

 dismissing one count of possession with intent to distribute oxycodone and resentenced
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 8 of 15 PageID# 134




Saunders to sixteen years of incarceration on the remaining possession with intent to

distribute oxycodone count, but again,"suspend[ed] all but 8 years ofthe sentence."

(ECF No. 17-1 at 1 (capitalization altered).)

        On September 17, 2018, Saunders filed a petition for writ of habeas corpus in the

 Circuit Court. Petition for Writ of Habeas Corpus at 1, Saunders v. Clarke, No. CL18-

4359(Va. Cir. Ct. Sept. 17,2018). In his state habeas petition, Saunders raised claims

 that are not related to Claim One in the present § 2254 Petition.^ On December 6,2018,

 the Circuit Court denied Saunders's petition for writ of habeas corpus. (ECF No. 17-4 at

 12.) In his petition for appeal, Saunders vaguely alleged that "the trial court erred and

 abused its discretion by dismissing Saunders's ineffective assistance ofcounsel claim."

 Petition for Appeal at 9,Saunders v. Clarke, No. 190284(Va. Mar. 5, 2019.) The

 Supreme Court of Virginia denied Saunders's petition for appeal. Saunders, No. 190284,

 at 1 (Va. Oct. 16, 2019).




 ^ Saunders' sole ineffective assistance of counsel claim related to double jeopardy in his state
 habeas petition was as follows:

        GROUND THREE: The Petitioner received constitutionally deficient assistance of
                      counsel where trial counsel failed to object to the clear and present
                      double jeopardy violation and move to suppress the inadmissible
                      [certificate of analysis] and where there was no reasonable basis for
                      counsel's failure and where the Petitioner was prejudiced as a result.

 Petition for Writ of Habeas Corpus at 5. This claim appears to have related to the description of
 the drugs in the certificate of analysis, and not any challenge to his presentence report. {See ECF
 No. 17^ at 9-12.)

                                                  8
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 9 of 15 PageID# 135




                II.   EXHAUSTION AND PROCEDURAL DEFAULT

        A.     Applicable Law

        Before a state prisoner can bring a § 2254 petition in federal district court, the

prisoner must first have "exhausted the remedies available in the courts of the [s]tate."

28 U.S.C. § 2254(b)(1)(A). State exhaustion "is rooted in considerations offederal-state

comity," and Congress' determination that federal habeas laws should require

"exhaustion of adequate state remedies will 'best serve the policies offederalism.'"

Slavek v. Hinkle, 359 F. Supp. 2d 473,479(E.D. Va. 2005)(quoting Preiser v.

 Rodriguez,411 U.S. 475,491-92 & n. 10(1973)). The purpose of exhaustion is "to give

 the State an initial opportunity to pass upon and correct alleged violations of its prisoners'

 federal rights." Picard v. Connor,404 U.S. 270,275(1971)(internal quotation marks

 omitted). Exhaustion has two aspects. First, a petitioner must utilize all available state

 remedies before he can apply for federal habeas relief. See O'Sullivan v. Boerckel, 526

 U.S. 838,844-48(1999). A habeas petitioner "shall not be deemed to have exhausted

 the remedies available in the courts ofthe [s]tate ... if he has the right under the law of

 the [s]tate to raise, by any available procedure, the question presented." 28 U.S.C.

 § 2254(c).

        The second aspect of exhaustion requires a petitioner to have offered the state

 courts an adequate opportunity to address the constitutional claims advanced on federal

 habeas. "To provide the [s]tate with the necessary 'opportunity,' the prisoner must 'fairly

 present' his claim in each appropriate state court(including a state supreme court with

 powers of discretionary review), thereby alerting that court to the federal nature ofthe
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 10 of 15 PageID# 136




 claim." Baldwin v. Reese, 541 U.S. 27,29(2004){quoting Duncan v. Henry, 513 U.S.

 364,365-66(1995)). Fair presentation demands that "both the operative facts and the

 controlling legal principles" must be presented to the state court. Longworth v. Ozmint,

 377 F.3d 437,448(4th Cir. 2004){ij^otmg Baker v. Corcoran, 220 F.3d 276,289(4th

 Cir. 2000)). The burden of proving that a claim has been exhausted in accordance with a

 "state's chosen procedural scheme" lies with the petitioner. Mallory v. Smith,27 F.3d

 991,994-95 (4th Cir. 1994). The United States Court of Appeals for the Fourth Circuit

 has summed up a petitioner's burden in this regard as follows:

       [T]he exhaustion requirement demands that the petitioner "do more than
       scatter some makeshift needles in the haystack ofthe state court record. The
       ground relied upon must be presented face-up and squarely; the federal
       question must be plainly defined. Oblique references which hint that a theory
       may be lurking in the woodwork will not turn the trick."

 Mallory v. Smith, 27 F.3d 991,995(4th Cir. 1994)(quoting Martens v. Shannon, 836

 F.2d 715, 717(1st Cir. 1988)).

       "A distinct but related limit on the scope offederal habeas review is the doctrine

 of procedural default." Breard v. Pruett, 134 F.3d 615,619(4th Cir. 1998). This

 doctrine provides that "[i]f a state court clearly and expressly bases its dismissal of a

 habeas petitioner's claim on a state procedural rule, and that procedural rule provides an

 independent and adequate ground for the dismissal, the habeas petitioner has procedurally

 defaulted his federal habeas claim." Id. (citing Coleman v. Thompson, 501 U.S. 722,

 731-32(1991)). A federal habeas petitioner also procedurally defaults claims when the

 "petitioner fails to exhaust available state remedies and 'the court to which the petitioner

 would be required to present his claims in order to meet the exhaustion requirement

                                               10
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 11 of 15 PageID# 137




 would now find the claims procedurally barred.'" Id.(quoting Coleman,501 U.S. at 735

 n.l)."* The burden of pleading and proving that a claim is procedurally defaulted rests

 with the state. Jones v. Sussex I State Prison, 591 F.3d 707, 716(4th Cir. 2010). Absent

 a showing of"cause for the default and actual prejudice as a result ofthe alleged

 violation offederal law," or a showing that "failure to consider the claims will result in a

 fundamental miscarriage ofjustice," this Court cannot review the merits of a defaulted

 claim. Coleman, 501 U.S. at 750; see Harris v. Reed,489 U.S. 255, 262(1989).

        In Virginia, to exhaust state remedies, a "petitioner must present the same factual

 and legal claims raised in the instant petition to the Supreme Court of Virginia either by

 way of(i) a direct appeal,(ii) a state habeas corpus petition, or (iii) an appeal from a

 circuit court's denial of a state habeas petition." Sparrow v. Dir., Dep't ofCorr.,439 F.

 Supp. 2d 584,587(E.D. Va. 2006);          also Va. Code Ann. § 8.01-654(A)(1)(West

 2020)."Whichever route the inmate chooses to follow, it is clear that [the inmate]

 ultimately must present his [federal habeas] claims to the Supreme Court of Virginia and

 receive a ruling from that court before a federal district court can consider them." Banks

 V. Johnson, No. 3:07CV746-HEH,2008 WL 2566954, at *2(E.D. Va. June 26, 2008)

 (second alteration added)(quoting Graham v. Ray,No.7:05CV00265,2005 WL

 1035496, at *2(W.D. Va. May 3, 2005)); see also Sparrow,439 F. Supp. 2d at 587.




 ^ Under these circumstances, even though the claim has not been fairly presented to the Supreme
 Court of Virginia,the exhaustion requirement is "technically met." Hedrick v. True,443 F.3d 342,
 364(4th Cir. 2006)(citing Gray v. Netherland, 518 U.S. 152, 161-62(1996)).

                                               11
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 12 of 15 PageID# 138




         B.     Saunders's Claim is Defaulted


         Saunders indicates that he raised Claim One in the Supreme Court of Virginia.

 (EOF No. 1 at 6-8.) The Court fails to discern that Saunders raised anything close to

 Claim One in the state courts. If Saunders now attempted to raise this claim in the

 Supreme Court of Virginia in a habeas petition, that habeas petition would be barred as

 successive pursuant to section 8.01-654(B)(2) ofthe Virginia Code,^ and as untimely

 pursuant to section 8.01-654(A)(2)ofthe Virginia Code.^ Virginia's statute of

 limitations for habeas actions and the bar on successive habeas petitions are adequate and

 independent procedural rules when so applied. See Clagett v. Angelone,209 F.3d 370,

 379(4th Cir. 2000); Sparrow,439 F. Supp. 2d at 587-88. Accordingly, Saunders's claim

 is defaulted and barred from review here. However,even ifthe Court were to construe

 Saunders's claim as properly exhausted, it clearly lacks merit.




   This statute provides, in relevant part:

         Such petition shall contain all allegations the facts of which are known to petitioner
         at the time offiling and such petition shall enumerate all previous applications and
         their disposition. No writ shall be granted on the basis of any allegation the facts
         of which petitioner had knowledge at the time offiling any previous petition.

 Va. Code Ann. § 8.01-654(B)(2)(2020).

 ^ This statute provides:

         A habeas corpus petition attacking a criminal conviction or
         sentence ... shall be filed within two years from the date offinal judgment
         in the trial court or within one year from either final disposition ofthe direct
         appeal in state court or the time for filing such appeal has expired,
         whichever is later.


  Va. Code Ann. § 8.01-654(A)(2)(2020).

                                                   12
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 13 of 15 PageID# 139




        C.     Saunders's Claim Lacks Merit

        Saunders faults counsel for failing to object to an alleged error in his presentence

 report that indicated that he was convicted oftwo charges of possession with intent to

 distribute oxycodone. Saunders contends that he received a greater sentence as a result of

 counsel's failure to object to this alleged error. As a preliminaiy matter, this allegation is

 terse and conclusory and fails to demonstrate any entitlement to habeas relief. Sanders v.

 United States, 373 U.S. 1, 19(1963)(finding denial of habeas appropriate where it

 "stated only bald legal conclusions with no supporting factual allegations"). For this

 reason alone. Claim One will be dismissed.

        Moreover, to the extent that Saunders faults counsel for failing to object to the

 presentence report's recitation that he was convicted oftwo charges of possession with

 intent to distribute oxycodone, he fails to demonstrate any deficiency of counsel or

 resulting prejudice. First, at the time ofthe initial sentencing, the presentence report

 properly reflected two convictions for possession with intent to distribute oxycodone.

 Saunders explicitly pled guilty and was convicted oftwo such counts. Thus, a recitation

 in the presentence report that Saunders was convicted oftwo counts ofpossession with

 intent to distribute oxycodone would have been a correct statement of his convictions at

 that time. Counsel cannot be faulted for failing to raise an objection to a correct

 statement of his convictions.


        Second, even generously construing Saunders to argue that counsel should have

 known that it was a double jeopardy violation for Saunders to be convicted oftwo counts

 at the time ofthe first sentencing, and that, consequently, counsel was deficient for

                                               13
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 14 of 15 PageID# 140




 failing to object to the recitation of both convictions in the presentence report, Saunders

 fails to establish any prejudice. On appeal, the Court of Appeals of Virginia found that it

 was double jeopardy for Saunders to be convicted oftwo possession with intent to

 distribute oxycodone counts. Accordingly, on remand,the Circuit Court vacated one of

 the convictions and its corresponding sixteen-year sentence. Thus, neither the inclusion

 of both convictions in the presentence report, nor counsel's failure to object to the

 inclusion, prejudiced Saunders.

        Finally, Saunders would have received the same sentence even ifthe presentence

 report recited that Saunders had two convictions for possession with intent to distribute

 oxycodone. As the record reflects, at sentencing, the Circuit Court initially only

 sentenced Saunders for one ofthese convictions. The Clerk informed the Circuit Court

 that it had mistakenly only sentenced Saunders on one ofthe two possession with intent

 to distribute counts and the Circuit Court indicated that it "forgot there were two counts."

 (Apr. 16,2016 Tr. 12.) Saunders was brought back into the courtroom where the Circuit

 Court explained to him that it forgot to impose a sentence for the second count. (Apr. 16,

 2016 Tr. 12.) The Circuit Court imposed the same sixteen-year sentence for the second

 count and noted that it would run concurrent so "it's the same amount oftime." (Apr. 16,

 2012 Tr. 12.)

        Thus, to the extent that Saunders faults counsel for failing to object to the

 inclusion of both possession with intent to distribute counts in the presentence report, he

 fails to demonstrate that he suffered any prejudice. Quite simply, Saunders fails to

 demonstrate that, if counsel had objected to the inclusion oftwo counts in the presentence


                                              14
Case 3:19-cv-00946-HEH-RCY Document 21 Filed 12/14/20 Page 15 of 15 PageID# 141




 report, he would have received a lower sentence. Accordingly, Claim One lacks merit

 and will be dismissed.^

                                     IV.     CONCLUSION

        For the foregoing reasons. Respondent's Motion to Dismiss(ECF No. 15) will be

 granted. Saunders's claim will be dismissed, and his § 2254 Petition will be denied. The
 action will be dismissed. A certificate of appealability also will be denied.^

        An appropriate Final Order shall accompany this Memorandum Opinion.

                                                                M
                                         HENRY E. HUDSON
                                         SENIOR UNITED STATES DISTRICT JUDGE
 Date
 Richmond, Virginia




 ^ To the extent Saunders has alleged a double jeopardy violation or ineffective assistance of
 counsel claim in his § 2254 Petition, these claims lack merit. As explained by the Circuit Court
 in rejecting these claims in his state habeas petition, Saunders was granted all relief available to
 him by the Circuit Court on remand from the Court of Appeals of Virginia, when the Circuit
 Court vacated one ofthe two possession with intent to distribute oxycodone counts, and he failed
 to demonstrate any prejudice. (ECF No. 17—4 at 9-10.)

 ^ An appeal may not be taken from the final order in a § 2254 proceeding unless ajudge issues a
 certificate of appealability ("COA"). 28 U.S.C. § 2253(c)(1)(A). A COA will not be issued
 unless a prisoner makes"a substantial showing ofthe denial of a constitutional right." 28 U.S.C.
 § 2253(c)(2). This requirement is satisfied only when "reasonable jurists could debate whether
 (or, for that matter, agree that)the petition should have been resolved in a different manner or
 that the issues presented were 'adequate to deserve encouragement to proceed further.'" Slack v.
 McDaniel,529 U.S. 473,484(2000)(quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4(1983)).
 Saunders fails to meet this standard.
                                                  15
